Citation Nr: 0528405	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. L.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
July 1958 and from March 1963 to July 1970.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2004, in pertinent part, it was 
remanded to the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA) for additional 
development and readjudication.  Following the completion of 
the requested development, a supplemental statement of the 
case was issued by the RO in November 2004, and the case was 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  VA has satisfied the duty to notify the appellant of the 
law and regulations applicable to his claim and the evidence 
necessary to substantiate it, and all evidence necessary for 
review of the issue considered herein on appeal has been 
obtained.

2.  There is credible evidence of the veteran having 
experienced acoustic trauma in service.

3.  The probative and competent evidence of record 
establishes that the veteran's bilateral hearing loss cannot 
satisfactorily be dissociated from active service.  

4.  The probative and competent evidence of record 
establishes that the veteran's tinnitus cannot satisfactorily 
be dissociated from active service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2005).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the veteran's case, the RO notified him of the 
requirements for service connection, and obtained service 
medical records, VA treatment records, private treatment 
records, VA audiometric examinations, and a Veterans Health 
Administration (VHA) opinion letter to assist in the 
development of his claim.  In view of the fact that this 
decision is a complete grant of benefits sought on appeal, 
further notification and development pursuant to the VCAA is 
not required.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection for sensorineural defective 
hearing may be presumed if it became manifest to a degree of 
10 percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2005), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  The pertinent regulation, 
38 C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at the time of separation from 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993),

Generally, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background & Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed bilateral hearing loss and 
tinnitus.  Significantly, the VA audiological examination in 
January 2003, discloses that symmetrical high frequency 
sensorineural hearing loss and bilateral tinnitus were 
diagnosed.  Thus, the Board finds for the current existence 
of the claimed bilateral hearing loss and the claimed 
tinnitus.  38 C.F.R. § 3.385 (2005).  The Hickson element (1) 
has therefore been satisfied as to these disabilities.  

With respect to Hickson element (2), the veteran's service 
medical records from his second period of active duty with 
the United States Air Force show that he was seen in August 
1963 with complaints of pain and ringing in his left ear for 
the previous two weeks.  Upon periodic examination in July 
1966, an audiogram was performed.  The examination results 
showed high pure tone thresholds in the higher frequencies in 
the left ear.  Moreover, the veteran's DD Form 214 indicates 
that he served as a Radio Telegraph Operator, and he provided 
credible testimony to the Board as to occasion in service 
when he was exposed to excessive noise.  The Board must 
conclude that the foregoing factual findings constitute 
medical evidence of an injury to the veteran's hearing acuity 
in service, including hearing loss (higher pure tone 
threshold in the left ear) and tinnitus (ringing in the left 
ear).  Hickson element (2) has therefore been satisfied as to 
these disabilities.  

The final question for resolution is whether there is medical 
evidence of a nexus between the veteran's in-service injury 
and the currently diagnosed bilateral hearing loss and 
tinnitus disabilities in satisfaction of Hickson element (3).  
The question then is whether the evidence is at least in 
equipoise as to whether the veteran has bilateral hearing 
loss and tinnitus that is related to service.  

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the evidence supports the finding that 
the currently diagnosed bilateral high frequency 
sensorineural hearing loss and tinnitus are medically or 
etiologically related to in-service acoustic trauma.  

In an August 2005 opinion requested by the Board from the 
Veteran's Health Administration, a VA Board Certified 
Audiologist with extensive experience in forensic audiology 
and noise exposure provided a thorough review of the record, 
including all in-service and post service audiometric test 
results.  He concluded, "it is more likely as not that 
hearing loss was incurred in military service as the result 
of noise exposure (pistol fire)."  The examiner also 
concluded "it is at least as likely as not that tinnitus was 
incurred during military service and is causally related to 
the same events as the hearing loss."  

The audiologist in the August 2005 VHA opinion provided a 
complete rationale for his opinion with reference to the 
medical record.  Moreover, the opinion provided a plausible 
explanation as to why it was contrary to an earlier VA 
medical opinion on the subject (that found that any 
conclusions that could be reached would be speculative), and 
why it should be accepted over that less definitive opinion.  

As to the issues on appeal, the Board finds that the evidence 
supports the finding that the veteran currently has bilateral 
hearing loss and tinnitus that are related to his period of 
service.  Essentially, the probative and competent evidence 
of record establishes that the veteran's bilateral hearing 
loss and tinnitus cannot satisfactorily be dissociated from 
active service.  Thus, the Board concludes that the claims 
for service connection for bilateral hearing loss and 
tinnitus are supported by the evidentiary record thereby 
warranting entitlement to a grant of service connection.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  




	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


